                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                          EASTERN DIVISION

SYLVIA REESE,                           )
                                        )
             Plaintiff,                 )
                                        )
       v.                               )       CASE NO. 3:18-CV-793-WKW
                                        )                 [WO]
WEIDPLAS NORTH AMERICA,                 )
LLC,                                    )
                                        )
             Defendant.                 )

                                    ORDER

      On December 5, 2019, the Magistrate Judge filed a Recommendation to which

no timely objections have been filed. (Doc. # 13.) Upon an independent review of

the record, it is ORDERED as follows:

      (1)   The Recommendation (Doc. # 13) is ADOPTED; and

      (2)   This action is DISMISSED without prejudice prior to service of process

in accordance with 28 U.S.C. § 1915(e)(2)(B).

      Final judgment will be entered separately.

      DONE this 30th day of December, 2019.

                                                  /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE
